Exhibit 10.2

20     INTERNET CAPITAL LP

This Agreement of Limited Partnership, effective as of January 1, 20     (the
“Effective Date”), among ICG Holdings, Inc. as general partner (the “General
Partner”), and the persons identified on Exhibit I, as amended from time to
time, attached hereto as limited partners (the “Limited Partners” and, together
with the General Partner, the “Partners”). The General Partner and the Limited
Partners are sometimes referred to herein collectively as the “Partners” or
individually as a “Partner.” Capitalized terms shall have the meanings set forth
in Article XII below.

The parties, in consideration of their mutual covenants herein contained, agree
to become partners and to form a limited partnership (the “Partnership”) as
follows:

ARTICLE I

Formation; Name and Office;

Purpose; Powers; Term and Dissolution

Section 1.1. Formation. The Partners hereby form the Partnership pursuant to the
provisions of the Act by executing this Agreement of Limited Partnership and
filing a Certificate of Limited Partnership in the office of the Secretary of
State of the State of Delaware.

Section 1.2. Name and Office. The Partnership shall be conducted under the name
20     Internet Capital LP.

(a) The General Partner shall have the power at any time to (i) change the name
of the Partnership and (ii) qualify the Partnership to do business under any
name when the Partnership’s name is unavailable for use in a particular
jurisdiction. The General Partner shall use its best efforts to qualify the
Partnership to do business in each jurisdiction where the activities of the
Partnership make such qualification necessary. The General Partner shall give
prompt notice of any change of the Partnership’s name to each Partner.

(b) The registered office of this Partnership in the State of Delaware is Plaza
273, Suite 212A, 56 W. Main Street Christiana, DE 19702 or such other place as
may from time to time be designated by the General Partner. The General Partner
shall give notice of any such change to each Partner.

(c) The principal office of the Partnership shall be at Plaza 273, Suite 212A,
56 W. Main Street Christiana, DE 19702 or such other place as may from time to
time be designated by the General Partner. The General Partner shall give notice
of any such change to each Partner.

Section 1.3. Purpose. The Partnership is being organized for the purpose of
acquiring Securities, engaging in such activities as may be permitted hereby or
are incidental hereto and engaging in any and all lawful business activities in
which limited partnerships formed in the State of Delaware under the Act may
participate.



--------------------------------------------------------------------------------

Section 1.4. Powers. In furtherance of the purpose of the Partnership as
specified in Section 1.3, the Partnership shall have all powers available to it
as a limited partnership under the laws of the State of Delaware that are
reasonably necessary to enable it to perform its functions and conduct its
activities, including, without limitation, (i) the power to make and perform all
contracts and engage in all activities and transactions necessary or advisable
to carry out the purpose of the Partnership, (ii) the power to purchase, sell,
transfer, pledge and exercise all rights, privileges and incidents of ownership
or possession with respect to Securities and other Partnership Assets and
(iii) the power to form other limited partnerships and to make capital
contributions to such partnerships.

Section 1.5. Term and Dissolution. The Partnership shall continue in full force
and effect indefinitely until the Partnership is dissolved pursuant to the
provisions of Article VII.

ARTICLE II

Limited Partners

Section 2.1. Initial Limited Partners. The initial Limited Partners are listed
on Exhibit I hereto. Additional Limited Partners may be admitted by the General
Partner from time to time pursuant to Section 2.2 below.

Section 2.2. Admission of Limited Partners. One or more additional Limited
Partners shall be admitted to the Partnership and shall become a party to this
Agreement upon (i) each signing a counterpart of this Agreement and delivering
such counterpart to the General Partner in such manner and at such time as the
General Partner shall determine and (ii) acceptance thereof by the General
Partner, at the sole discretion of the General Partner. Each additional Limited
Partner so admitted to this Partnership shall be bound by all the provisions of
this Agreement.

Section 2.3. Liability of Limited Partners. Except as otherwise provided under
the Act, no Limited Partner, in his capacity as such, shall be liable for any
debts, liabilities, contracts or obligations of the Partnership. No Limited
Partner, in his capacity as such, shall be liable for any debts, liabilities,
contracts or obligations of any other Partner.

ARTICLE III

Capital Contributions

Section 3.1. Contribution of General Partner. The General Partner shall
contribute cash or Securities in respect of its interest in the Partnership the
amount set forth opposite its name on Exhibit I attached hereto. The General
Partner may make additional Capital Contributions from time to time in cash or
Securities, and Exhibit I shall be accordingly amended, but the inadvertent
failure to amend such Exhibit I shall not affect the calculations of Capital
Contributions.

 

-2-



--------------------------------------------------------------------------------

Section 3.2. Contributions of Limited Partners. Each Limited Partner shall make
a Capital Contribution in connection with such Limited Partner’s admission to
the Partnership equal to the product of (a) $10 multiplied by (b) the number of
Carry Units awarded to such Limited Partner as shown on Exhibit I, as amended
from time to time (“Carry Units”). A Limited Partner shall not be required to
make any additional Capital Contributions to the Partnership.

Section 3.3. Withdrawal of Capital. A Partner shall not be entitled to bring an
action for partition against the Partnership, or to demand or receive any
distribution of or with respect to his Capital Contribution except as is
specifically provided in this Agreement.

ARTICLE IV

Rights, Powers and Duties of the General Partner

Section 4.1. Management of the Partnership.

(a) The General Partner shall have sole and exclusive right to manage, control
and conduct the affairs of the Partnership and to do any and all acts on behalf
of the Partnership. In particular, all decisions with respect to Securities
including, without limitation, the deployment or redeployment, holding,
disposition, distribution to Partners or any similar decisions will be made
solely by the General Partner.

(b) The General Partner may, from time to time, appoint one or more officers
with such titles as it may designate to act in the name of the Partnership with
such authority as may be delegated to such officer(s) by the General Partner.
Any such officer shall act pursuant to such delegated authority until such
officer is removed by the General Partner, which removal may be effected at any
time with or without cause or reason. Any action taken by an officer designated
by the General Partner shall constitute the act of and serve to bind the
Partnership. In dealing with the officers acting on behalf of the Partnership,
no person shall be required to inquire into the authority of the officers to
bind the Partnership. Persons dealing with the Partnership are entitled to rely
conclusively on the power and authority of any officer set forth in this
Agreement and any instrument executed by the General Partner designating such
officer and the authority delegated to him or her. The General Partner will
possess all of the powers and rights of a general partner under the Act.

Section 4.2. Authorized Acts. The General Partner is authorized and empowered to
carry out and implement the purpose of the Partnership, as provided in
Section 1.3, and to exercise the powers of the Partnership, as provided in
Section 1.4, for, in the name of, and on behalf of, the Partnership.

Section 4.3. Powers of the Limited Partners. The Limited Partners shall take no
part in the control, management or conduct of the affairs of the Partnership nor
shall the Limited Partners have any authority to vote on Partnership matters or
to act for or on behalf of the Partnership except as otherwise required by law.

 

-3-



--------------------------------------------------------------------------------

Section 4.4. Liability of the General Partner. The General Partner shall not be
liable, responsible or accountable, in damages or otherwise, to any other
Partner or to the Partnership for any act or omission taken by such General
Partner, except for its own gross negligence or willful misconduct, nor shall
the General Partner be liable, responsible or accountable for the gross
negligence or willful misconduct (including dishonesty or bad faith) of any
employee, officer, broker or other agent of the Partnership which the General
Partner shall have selected with reasonable care. The General Partner shall be
entitled to rely upon the advice of counsel and public accountants, and shall
not be liable, responsible or accountable, in damages or otherwise, to any other
Partner or to the Partnership, for any act or omission which he shall take in
good faith in reliance on such advice.

Section 4.5. Indemnification.

(a) The Partnership shall indemnify, to the fullest extent permitted by law, the
General Partner and its officers, directors, employees, partners and agents
(“Indemnified Parties”) from and against all costs and expenses, including
attorneys’ fees, judgments, fines, settlements and/or liabilities incurred by or
imposed upon any Indemnified Party in connection with, or resulting from,
investigating, preparing or defending any action, suit or proceeding, whether
civil, criminal, legislative or otherwise (or any appeal thereof), to which any
Indemnified Party may be made a party or become otherwise involved or with which
any Indemnified Party may be threatened, in each case by reason of, or in
connection with, the Indemnified Party being or having been associated with or
otherwise acting for the Partnership, or having acted as a director, officer,
employee, partner or agent of any Entity in which the Partnership had acquired
an interest, or by reason of any action or alleged action, omission or alleged
omission by any Indemnified Party in any such capacity, provided that the
Indemnified Party is not ultimately adjudged to have engaged in gross negligence
or willful misconduct, and provided further that the Indemnified Party acted in
a manner that he reasonably believed to be in, or not opposed to, the best
interests of the Partnership.

(b) Except with regard to any action, suit or proceeding where the Partnership’s
interests are adverse to the interests of the Indemnified Party, the Partnership
shall pay the expenses incurred by an Indemnified Party in investigating,
preparing or defending any civil or criminal action, suit or proceeding, in
advance of the final disposition thereof, upon receipt of an undertaking by the
Indemnified Party to repay such payment if there is a final determination that
such Indemnified Party is not entitled to indemnification as provided herein.

(c) The Partnership shall make all indemnification provided for pursuant to this
Section 4.5 solely out of Partnership Assets and only to the extent of such
Partnership Assets. Except as explicitly provided herein, no Limited Partner
shall have any personal liability for any indemnification required or permitted
pursuant to this Section 4.5. None of the provisions of this Section 4.5 shall
be deemed to create or grant any rights in favor of Indemnified Parties which
cannot be discharged out of Partnership Assets, except as explicitly provided
herein, or in favor of anyone other than Indemnified Parties; provided, however,
this provision excludes, among others, any right of subrogation in favor of any
insurer or surety. The rights of indemnification granted hereunder shall survive
the termination, dissolution and winding up of the Partnership.

 

-4-



--------------------------------------------------------------------------------

ARTICLE V

Capital Accounts; Allocations and Distributions

Section 5.1. Capital Accounts. There shall be established for each Partner a
separate Capital Account.

Section 5.2. Allocations.

(a) After giving effect to the special allocations, if any, set forth in
Section 5.5, Net Income or Net Loss for any Accounting Period shall be allocated
among the Partners in accordance with the following provisions:

(i) Net Income derived from the Partnership’s interest in each Security Position
shall be allocated as follows:

(A) First, 100% to the General Partner until (1) the cumulative amount of Net
Income allocated pursuant to this Section 5.2(a)(i)(A)(1) for the current
Accounting Period and all prior Accounting Periods equals the cumulative amount
of Net Loss, if any, allocated pursuant to Section 5.2(a)(ii) for all prior
Accounting Periods and (2) the cumulative amount of Net Income from such
Security Position allocated to the General Partner pursuant to this
Section 5.2(a)(i)(A)(2) equals 100% of the General Partner’s Preferred Return
for such Security Position;

(B) Second, 100% to the Limited Partners (to be divided among them pro rata in
accordance with their Carry Units divided by total Carry Units outstanding)
until the Net Profits allocated to the Limited Partners pursuant to this
Section 5.2(a)(i)(B) is equal to (1) the General Partner’s Preferred Return for
such Security Position multiplied by (2)(y) the Limited Partners’ Carry
Percentage divided by (z) one minus the Limited Partners’ Carry Percentage; and

(C) Third, to the Limited Partners (to be divided among them pro rata in
accordance with their Carry Units divided by total Carry Units outstanding) an
amount equal to the Limited Partners’ Carry Percentage of the Net Income
remaining after the allocation in Section 5.2(a)(i)(B) and the remainder to the
General Partner.

(ii) Net Loss with respect to a Security Position shall first be allocated in a
manner that reverses the allocated Net Income with respect to such Security
Position in Section 5.2(a)(i) above, reversing allocations first under
subsection (C) and then subsection (B) and then subsection (A) of
Section 5.2(a)(i) above and then to the Partners in accordance with Capital
Percentages.

 

-5-



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary in this agreement, in the event
the General Partner reasonably believes that a Clawback will be required, the
General Partner shall be permitted to allocate Net Loss in a manner that
accounts for the Clawback. If allocations of Net Loss are made pursuant to this
Section and the General Partner later determines that a Clawback will not be
required, the General Partner shall make allocations of Net Income, prior to any
allocations being made under Section 5.2(a)(i), to reverse prior allocations of
Net Loss made pursuant to this Section.

(iv) Short-term Investment Income and Short-term Investment Loss shall be
allocated to the Partners in accordance with Capital Percentages.

(v) Holdback Amount Investment Income shall be allocated to the Partners in
accordance with their Holdback Amount account balances.

(b) If an interest in the Partnership is transferred during a taxable year, Net
Income or Net Loss (and any item of income, gain, loss, deduction or credit) for
such taxable year allocable to the transferred interest shall be allocated
between the transferor and the transferee on an interim closing of the books
basis, based upon that portion of such taxable year during which each was
recognized as owning such interest. Any such allocation must be in accordance
with a method permissible under Section 706 of the Code and Treasury Regulations
thereunder.

Section 5.3. Distributions.

(a) Except for distributions in liquidation pursuant to Section 7.2(b) and as
otherwise provided in this Section 5.3, the General Partner shall cause the
Partnership to distribute to the Partners all or part of the Acquired Assets,
the proceeds from a Disposition or Dispositions or other income and proceeds
attributable to the Partnership’s interest in any of the Security Positions as
soon as practicable after such Disposition or other event giving rise to the
Acquired Assets becoming distributable. Any Acquired Assets distributed by the
Partnership shall be valued at their Gross Asset Value and treated for Capital
Account purposes as if sold immediately prior to distribution. Distributions of
different types or classes of property or securities need not be made pro rata
to all Partners, so long as the Gross Asset Value of all distributions is
allocated in accordance with this Section 5.3.

(b) In the case of any distribution with respect to a Security Position,
distributions shall be made among the Partners in the following manner:

(i) First, the General Partner shall receive an amount equal to the Cost Basis
of the Security Position the proceeds of which are being distributed;

(ii) Second, the General Partner shall receive an amount equal to the amount of
Net Income allocated to the General Partner under Section 5.2(a)(i)(A);

(iii) Third, the Limited Partners shall each receive an amount equal to the
amount of Net Income allocated to each such Limited Partner under
Section 5.2(a)(i)(B); and

(iv) Fourth, to the General Partner and Limited Partners amounts equal to the
amount of Net Income allocated to each such Partner under Section 5.2(a)(i)(C).

 

-6-



--------------------------------------------------------------------------------

(c) In the case of a distribution attributable to a disposition of Securities
that occurred in a prior calendar year, the distribution shall be treated for
purposes of this Section 5.3 as taking place in such prior calendar year.

(d) Distributions with respect to Short-term Investment Income shall be made at
such times as the General Partner shall determine in proportion to the Partners’
Capital Percentages. Distributions with respect to Holdback Amount Investment
Income shall be made within 31 days after the end of each fiscal year

(e) Notwithstanding the foregoing provisions of this Section 5.3, in no event
shall a distribution be made to a Limited Partner to the extent that such
distribution would cause such Limited Partner (after taking into account any
allocations of Net Income or Net Loss attributable to such distribution) to have
a deficit balance in such Limited Partner’s Capital Account. In the event that a
distribution is restricted pursuant to this Section 5.3(e), the Partnership
shall, as promptly as possible, make a special distribution to such Limited
Partner of an amount subject to restriction under this Section 5.3(e) at such
time, if any, as such distribution would not cause such Limited Partners to have
a deficit balance in such Limited Partner’s Capital Account.

(f) Notwithstanding the foregoing provisions of this Section 5.3, 40% of all
amounts otherwise distributable to Limited Partners, other than distributions
under Section 5.3(d) or liquidating distributions pursuant to Section 7.2(b),
will be withheld by the Partnership (the “Holdback Amount”) to secure any
Clawback claims. The General Partner shall maintain a record of each Limited
Partner’s Holdback Amount. The General Partner shall be permitted to commingle
Holdback Amount funds with its own funds for the purpose of investing or
reinvesting such funds in accordance with the General Partner’s investment
policy for its excess cash, provided that the General Partner maintains an
accounting of each Limited Partner’s Holdback Amount and credits each Limited
Partner with an amount equal to the General Partner’s actual percentage earnings
on its excess cash investments each month multiplied by each Limited Partner’s
Holdback Amount account balance as of the beginning of such month (“Holdback
Amount Investment Income”). If, in the General Partner’s discretion, the
Holdback Amount funds are in excess of any potential Clawback claim under
Section 7.4, the General Partner may distribute such excess on a pro rata basis.

Section 5.4. Tax Withholdings. To the extent the Partnership is required by
federal, state or local law or any tax treaty to withhold or to make tax
payments on behalf of or with respect to any Partner, the General Partner shall
withhold such amounts or make such tax payments as so required. The amount of
such payments shall constitute an advance by the Partnership to such Partner
bearing interest at the lowest applicable federal rate for such advance and, if
such Partner shall not have reimbursed the Partnership for such amount, such
amount plus interest, if any, shall be repaid to the Partnership by reducing the
amount of the current or next succeeding distribution or distributions which
would otherwise have been made to such Partner or, if such distributions are not
sufficient for that purpose, by so reducing the proceeds of liquidation
otherwise payable to such Partner and if such proceeds are insufficient, such
Partner shall pay to the Partnership the amount of such insufficiency.

 

-7-



--------------------------------------------------------------------------------

Section 5.5. Special Allocation - Qualified Income Offset. In the event that any
Partner unexpectedly received any adjustments, allocations or distributions
described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6), items of Partnership income
and gain shall be specifically allocated to each Partner in an amount and manner
sufficient to eliminate, to the extent required by the Treasury Regulations, the
deficit Capital Account of such Partner as quickly as possible, provided that an
allocation pursuant to this Section 5.5 shall be made if and only to the extent
that such Partner would have a deficit Capital Account after all other
allocations provided for in this Article V have been tentatively made as if this
Section 5.5 were not in this Agreement.

Section 5.6. Allocations for Tax Purposes.

(a) Items of Partnership taxable income, gain, loss, deduction or credit shall
be determined according to Code Section 703, and except as otherwise required
under Code Section 704 or the Treasury Regulations promulgated thereunder, the
Partners’ distributive shares of each such item for purposes of Code Section 702
shall be determined by allocating such item in the same manner as its
correlative item of “book” income, gain, loss, deduction or credit has been
allocated pursuant to this Agreement.

(b) Items of the Partnership’s taxable income, gain and deduction with respect
to any property contributed to the capital of the Partnership shall be allocated
among the Partners in accordance with Code Section 704(c) so as to take account
of any variation between the adjusted basis of such property to the Partnership
for federal income tax purposes and its Gross Asset Value using the traditional
method of Treas. Reg. §1.704-2(b)(2).

(c) If the Gross Asset Value of a Partnership asset is adjusted, subsequent
allocations of items of taxable income, gain, loss and deduction with respect to
such asset shall take account of the variation between the adjusted basis of
such asset for federal income tax purposes and its Gross Asset Value in the same
manner as under Code Section 704(c).

(d) Allocations pursuant to this Section 5.6 are solely for purposes of federal,
state and local taxes and shall not effect, or in any way be taken into account
in computing, a Partner’s Capital Account of share of income, gains, losses,
deductions distributions or other Partnership items pursuant to these
provisions.

ARTICLE VI

Vesting Provisions

Section 6.1. Limited Partners shall vest in their Carry Units (“Vested
Percentage”) in the following manner, unless otherwise agreed to in writing by
the General Partner, for so long as they remain a Limited Partner;

 

Date

  

Cumulative amount vested

January 1, 20    1

   50%

January 1, 20    2

   66.67%

January 1, 20    3

   83.33%

January 1, 20    4

   100%

--------------------------------------------------------------------------------

1

3 years following Effective Date.

2

4 years following Effective Date.

3

5 years following Effective Date.

4

6 years following Effective Date.

 

-8-



--------------------------------------------------------------------------------

In the event a Limited Partner is removed voluntarily from the Partnership
pursuant to Section 7.5, such Limited Partner shall automatically cease vesting
in any additional Carry Units and all unvested Carry Units of such Limited
Partner shall automatically be forfeited unless otherwise agreed to in writing
by the General Partner.

In the event a Limited Partner is removed involuntarily from the Partnership
pursuant to Section 7.6. and such removal is without Cause, such Limited Partner
shall automatically cease vesting in any additional Carry Units unless otherwise
agreed to in writing by the General Partner and all unvested Carry Units of such
Limited Partner shall automatically be forfeited unless otherwise agreed to in
writing by the General Partner.

In the event a Limited Partner is removed involuntarily from the Partnership
pursuant to Section 7.6. and such removal is with Cause, such Limited Partner
shall automatically cease vesting in any additional Carry Units and all vested
and unvested Carry Units of such Limited Partner shall automatically be
forfeited unless otherwise agreed to in writing by the General Partner.

ARTICLE VII

Dissolution and Winding-Up of the Partnership;

Withdrawal and Removal of Partners

Section 7.1. Events of Dissolution. The Partnership shall be dissolved and its
affairs wound up upon the happening of any of the following events:

(a) the determination for any reason by the General Partner that the Partnership
should be dissolved and its affairs wound up;

(b) the dissolution of the General Partner or the entry of an order amounting to
a stay of proceedings against the General Partner under the federal bankruptcy
laws or rules;

(c) the sale or distribution of all or substantially all of the assets held by
the Partnership; or

(d) any other event that would cause a dissolution of a limited partnership
under the Act.

 

-9-



--------------------------------------------------------------------------------

Section 7.2. Winding Up. Upon the occurrence of (i) a Dissolution Event or
(ii) the determination by a court of competent jurisdiction that the Partnership
has dissolved prior to the occurrence of a Dissolution Event, the Partnership
shall continue solely for the purposes of winding up its affairs in an orderly
manner, liquidating its assets, and satisfying the claims of its creditors and
Partners, and no Partner shall take any action that is inconsistent with, or not
necessary to or appropriate for, the winding up of the Partnership’s business
and affairs, provided that all covenants contained in this Agreement shall
continue to be fully binding upon the Partners until such time as the assets of
the Partnership have been fully distributed pursuant to this Section 7.2 and the
Certificate has been canceled pursuant to the Act. The General Partner shall be
responsible for overseeing the winding up and dissolution of the Partnership and
the determining the time, manner and terms of sale or other disposition of the
Partnership’s assets. The General Partner shall use reasonable efforts to
complete such winding up and dissolution within ninety (90) days of the
occurrence of the Dissolution Event. The completion of the winding up and
dissolution shall operate as the Limited Partners’ release of any and all of
their claims against both the Partnership and the General Partner. The General
Partner shall take full account of the Partnership’s liabilities and property
and shall cause the property or the proceeds from the sale thereof, to the
extent sufficient therefor, to be applied and distributed, to the maximum extent
permitted by law, in the following order:

(a) First to creditors (including Partners who are creditors, to the extent
otherwise permitted by law) in satisfaction of all of the Partnership’s debts
and other liabilities (whether by payment or the making of reasonable provision
for payment thereof); and

(b) The balance, if any, to the Partners in accordance with the positive
balances in their Capital Accounts, after giving effect to all contributions,
distributions and allocations for all periods. Such distribution shall, to the
greatest extent possible, be made among the Partners in a manner consistent with
the manner in which distributions shall be made among the Partners pursuant to
Section 5.3.

Section 7.3. Deficit Capital Accounts. If any Limited Partner has a deficit
balance in his Capital Account (after giving effect to all contribution,
distributions and allocations for all Fiscal Years, including the Fiscal Year in
which such liquidation occurs), such Limited Partner shall have no obligation to
make any contribution to the capital of the Partnership with respect to such
deficit, and such deficit shall not be considered a debt owed to the Partnership
or to any other person for any purpose whatsoever.

Section 7.4. Clawback.

(a) Notwithstanding anything else in this agreement if, upon dissolution, the
Limited Partners have received in the aggregate, allocations of Net Income in
excess of the Limited Partners’ Carry Percentage multiplied the aggregate Net
Income realized by the Partnership, then the General Partner will be entitled to
a cash distribution equal to the lesser of (i) the total Holdback Amount for all
Limited Partners and (ii)(A) the Limited Partners’ aggregate allocations of Net
Income in excess of (B) the Limited Partners’ Carry Percentage multiplied by the
aggregate Net Income realized by the Partnership (the “Clawback”). The Clawback
will be allocated to each Limited Partner’s Holdback Amount in accordance with
Sections 7.4(b) and (c).

 

-10-



--------------------------------------------------------------------------------

(b) In the event of a Clawback, each Limited Partner’s Holdback Amount will
initially be charged with the lesser of (1) the excess of (y)(i) the aggregate
amount of Net Income allocated to such Limited Partner under Sections
5.2(a)(i)(B) and (C) less (ii) the aggregate amount of Net Loss allocated to
such Limited Partner under Section 5.2(ii) over (z) the Limited Partner’s number
of vested Carry Units at dissolution divided by total vested Carry Units
outstanding at dissolution multiplied by the Limited Partners’ Carry Percentage
multiplied by the aggregate Net Income realized by the Partnership and (2) the
Limited Partner’s Holdback Amount.

(c) If the total amount calculated under Section 7.4(b) is less than the
Clawback, each Limited Partner’s remaining Holdback Amount will be reduced pro
rata to make up such deficit.

Section 7.5. Voluntary Removal of a Limited Partner. A Limited Partner may, at
such Partner’s option exercised upon written notice to the General Partner,
voluntarily remove himself or herself as a Limited Partner as of the last day of
a calendar month (a “Voluntary Removal”).

Section 7.6. Involuntary Removal of a Limited Partner. Effective upon written
notice to a Limited Partner from the General Partner, the Limited Partner named
in such notice shall be involuntarily removed for any reason or for no reason as
a Limited Partner (an “Involuntary Removal”). A Voluntary Removal under
Section 7.5 or an Involuntary Removal under this Section 7.6 shall not dissolve
the Partnership, the business of which shall be carried on by the remaining
Partner(s).

ARTICLE VIII

Amendments

Section 8.1. This Agreement may be amended only by the General Partner;
provided, however, that prompt written notice thereof shall be delivered to the
other Partners and that any amendment to this Agreement that (a) increases the
liability of any Partner, (b) affects vesting or (c) amends this Article VIII
shall require the prior approval of a majority in interest of the Partners so
affected.

ARTICLE IX

Limitations on Transfers of Interests;

Additional Partners; Adjustments to Distributive Shares

Section 9.1. Transfer by General Partner. The General Partner may assign,
pledge, mortgage or otherwise hypothecate, sell or dispose of any part or all of
its Partnership Interest without the consent of the Limited Partners.

 

-11-



--------------------------------------------------------------------------------

Section 9.2. Limitations on Transfers of Interests of Limited Partners. No
Limited Partner shall assign, pledge, mortgage, or otherwise hypothecate, sell,
or dispose of any part or all of his Partnership Interest without the prior
written consent of the General Partner.

Section 9.3. Effect of Authorized and Unauthorized Transfers. Any transferee of
a Partnership Interest transferred in accordance with this Agreement shall
succeed to all the rights and liabilities of the transferor provided for under
this Agreement, but shall only become a Substituted Limited Partner if the
permission required by Section 9.4 is granted. Any attempted transfer of a
Limited Partner’s Partnership Interest without compliance with the provisions of
this Agreement shall be void and ineffectual and shall not be binding upon the
Partnership, and the Partnership may refuse to recognize such attempted transfer
for all purposes.

Section 9.4. Substituted Limited Partners. The General Partner may, in its sole
discretion, permit an assignee or transferee of a Partnership Interest to become
a Substituted Limited Partner in the Partnership entitled to all the rights and
benefits under this Agreement of the assignor or transferor. No such assignee or
transferee shall become a Substituted Limited Partner unless and until the
General Partner has given such permission. Each Limited Partner hereby consents
to such admission and authorizes the General Partner to amend Exhibit I or II
and, if required by the Act, the Certificate of Limited Partnership of the
Partnership to reflect such admission.

Section 9.5. Additional Limited Partners. The General Partner may from time to
time admit one or more Persons as additional Limited Partners by allocating
Carry Units to them. The General Partner may also issue additional Carry Units
to existing Limited Partners; provided, however, that in no case shall there be
more than 1,500 Carry Units outstanding.

ARTICLE X

Fiscal Year; Records; Reports

Section 10.1. Fiscal Year. “Fiscal Year,” as used in this Agreement, means the
period beginning on January 1 and ending on December 31 of each year.

Section 10.2. Records. At all times the General Partner shall keep books of
account of the Partnership. Such books of account, together with a copy of this
Agreement and the Certificate of Limited Partnership and any amendments thereto
and restatements thereof, shall at all times be maintained at the principal
office of the Partnership, and shall be open to inspection at any reasonable
time by the Partners.

Section 10.3. Reports. As promptly as possible after the close of each Fiscal
Year, but in any event within 90 days after the close of each Fiscal Year, the
General Partner shall distribute a Schedule K-1 to each Partner.

Section 10.4. Accounting Decisions. All decisions as to accounting treatment of
any items of Partnership business, when made by the General Partner in
accordance with generally accepted accounting principles, shall have conclusive
effect upon the Partnership and the Partners.

 

-12-



--------------------------------------------------------------------------------

Section 10.5. Tax Matters Partner. The General Partner shall be the tax matters
partner for the Partnership for all federal income tax purposes set forth in the
Code, with the power and authority to take all actions and do such things as
required or as the General Partner shall deem appropriate under the Code or
regulations promulgated thereunder.

ARTICLE XI

Miscellaneous

Section 11.1. Counterparts. This Agreement may be executed by the Partners in
counterparts, all of which taken together shall be deemed one original.

Section 11.2. Further Assurances. The Partners will execute, acknowledge and
deliver such further instruments and do such further acts and things as may be
required to carry out the intent and purpose of this Agreement.

Section 11.3. Captions. The descriptive headings contained in this Agreement are
inserted only as a matter of convenience and shall not control or affect the
meaning or construction of any provision of this Agreement.

Section 11.4. Binding Effect. Except to the extent required under the Act, and
except for fees, rights to reimbursement and indemnity, and other compensation,
none of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditor of the Partnership, as such. The provisions of this
Agreement shall be binding upon and shall inure to the benefit of the successors
and permitted assigns, if any, of the respective Partners, except as otherwise
provided in this Agreement.

Section 11.5. Partial Invalidity. The invalidity or unenforceability of a
portion of this Agreement will not affect the validity or enforceability of the
remainder hereof.

Section 11.6. Integration. This Agreement and its Schedules and Exhibits
constitute the entire understanding and agreement among the parties pertaining
to the subject matter of this Agreement and supersede all prior agreements and
understandings of the parties in connection with this Agreement.

Section 11.7. Notices. All notices provided for or permitted hereunder shall be
made in writing by hand-delivery, registered or certified first-class mail,
facsimile, email or air courier guaranteeing overnight delivery and directed if
to a Partner, at its address set forth under its signature below, and if to the
Partnership, to the General Partner at its address set forth below under its
signature. All such notices shall be deemed to have been duly given: when
delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; upon confirmation of
facsimile transfer, if sent via facsimile; upon confirmation of delivery, if
delivered by email; when receipt acknowledged, if telecopied; and on the next
business day, if timely delivered to an air courier guaranteeing overnight
delivery.

Section 11.8. English Usage. Words of gender or neuter may be read as masculine,
feminine or neuter, as required by context, and the word “persons” shall include
individuals, trusts, Entities and all other forms of association.

 

-13-



--------------------------------------------------------------------------------

Section 11.9. References. Article and Section references in this Agreement are,
unless otherwise indicated, references to the Articles or Sections, as the case
may be, of this Agreement which are so numbered, as such may be amended. All
references to numbered or lettered Exhibits are references to the Exhibits so
numbered or lettered which are appended to this Agreement, as such Exhibits may
be amended from time to time. Such references to Exhibits are to be construed as
incorporating by reference the contents of each Exhibit to which such reference
is made, as though such contents were set out in full at the place in this
Agreement where such reference is made.

Section 11.10. Action by General Partner. Any action, approval or consent to be
taken or given by the General Partner hereunder shall be valid only if taken or
given by a member of the Board who is acting on behalf of a majority of the
members of the Board.

Section 11.11. No Right to Employment. The establishment or existence of the
Agreement shall not confer upon any individual the right to continue as a
Limited Partner or as an employee of any entity, including, without limitation,
the General Partner.

ARTICLE XII

Defined Terms

The following terms, when used in this Agreement, have the following meanings,
unless otherwise expressly indicated:

“Accounting Period” means a Fiscal Year or, if during a Fiscal Year there are
one or more interim closings of the Partnership’s books, means the period from
the beginning of such Fiscal Year to the date of the first such closing, the
period(s) between any such closings, and the period from the last such closing
to the end of such Fiscal Year.

“Acquired Assets” means and includes all Securities, rights and other tangible
and intangible property acquired directly or indirectly by the Partnership.

“Act” means the Delaware Revised Uniform Limited Partnership Act and any
successor statute, as amended from time to time.

“Affiliate” means any member of a person’s immediate family and any entity
controlled by, controlling or under common control with such person.

“Agreement” means this Agreement of Limited Partnership, with the Exhibits which
are appended to and referred to in this Agreement, as such Agreement and
Exhibits may be amended, modified or restated at any time and from time to time.

“Board” means the Board of Directors of the General Partner.

 

-14-



--------------------------------------------------------------------------------

“Capital Account” means, for each Partner, the total of (a) such Partner’s
Capital Contribution(s), plus (b) the aggregate amount of Net Income (including
deemed gains only to the extent arising pursuant to this Agreement) allocated to
such Partner pursuant to Article V, minus (c) the aggregate amount of cash
distributed to such Partner pursuant to Article V, minus (d) the aggregate
amount of Net Losses (including deemed losses only to the extent arising
pursuant to this Agreement), minus (e) the aggregate amount of expenses
allocated to such Partner pursuant to Article VII, minus (f) the value, as
determined pursuant to Section 5.3, of such Partner’s allocable share of
Partnership Assets distributed to such Partner in kind. Each Partner’s Capital
Account shall be calculated otherwise in accordance with Treasury Regulations §
1.704-1. All such allocations and distributions shall be credited or charged, as
the case may be, to the Capital Accounts of the Partners to whom they apply, as
of the time as of which they are determined.

“Capital Contribution” means, for each Partner, the amount shown as the Capital
Contribution for such Partner, as from time to time increased pursuant to
Article III.

“Capital Percentages” mean (a) with respect to each Limited Partner, the Capital
Account initially established for such Limited Partners divided by the sum of
(i) the Capital Accounts initially established for all Limited Partners upon
their admission to the Partnership plus (ii) the aggregate Capital Contributions
made by the General Partners and (b) with respect to the General Partner, the
aggregate Capital Contributions made by the General Partner divided by the sum
of (i) the Capital Accounts initially established by the Limited Partners upon
their admission to the Partnership plus (ii) the aggregate Capital Contributions
made by the General Partner.

“Carry Units” has the meaning ascribed to it in Section 3.2.

“Cause” shall mean a finding by the General Partner that (1) the Limited Partner
has breached his or her noncompetition, nonsolicitation or other similar
contract with the General Partner or any of its Affiliates, (2) has been engaged
in disloyalty to the General Partner or any of its Affiliates, including,
without limitation, fraud, embezzlement, theft, commission of a felony or
dishonesty in the course of his or her employment or service, (3) has disclosed
trade secrets or confidential information of the General Partner or any of its
Affiliates to persons not entitled to receive such information or (4) has
entered into competition with the General Partner or any of its Affiliates.

“Clawback” has the meaning ascribed to it in Section 7.4.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

“Cost Basis” means the amount paid, or deemed paid, by the Partnership for a
Security.

“Disposition” means the sale of all or a portion of any of a Security Position;
in the case of a partial Disposition, such Disposition shall be treated as a
Disposition of a separate asset to which shall be attributed, for purposes of
this Agreement, a pro rata portion of the Partner’s Capital Contributions made
with respect to the entire Capital Contribution attributable to such Security
Position.

“Dissolution Event” shall mean an event of dissolution specified in Section 7.1.

 

-15-



--------------------------------------------------------------------------------

“Entity” means any business corporation, partnership, unincorporated
association, firm, organization, or any other business entity having one or more
leaders or managerial figures.

“Fair Market Value” means the market price of publicly traded Securities, or the
fair market value determined by the General Partner of Securities that are not
publicly traded.

“Fiscal Year” has the meaning ascribed to it in Section 10.1.

“General Partner” means ICG Holdings, Inc. or any person who succeeds its
interest as the general partner under this Agreement.

“Gross Asset Value” means with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(i) The initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the Fair Market Value of such asset;

(ii) The Gross Asset Values of all Partnership assets shall be adjusted to equal
their respective Fair Market Values as of the following times: (A) the
acquisition of an additional interest in the Partnership by any new or existing
Partner in exchange for more than a de minimis Capital Contribution; (B) the
distribution by the Partnership to a Partner of more than a de minimis amount of
Partnership property as consideration for an interest in the Partnership; and
(C) the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); provided, however, that an adjustment described in
clauses (A) and (B) of this paragraph shall be made only if the General Partner
reasonably determines that such adjustment is necessary or appropriate to
reflect the relative economic interests of the Partners in the Partnership;

(iii) The Gross Asset Value of any Partnership assets distributed to any Partner
shall be adjusted to equal the Fair Market Value of such asset on the date of
distribution; and

(iv) The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) clause (vi) of the
definition of “Net Income” and “Net Loss;” provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subparagraph (iv) to the extent
that an adjustment pursuant to subparagraph (ii) is required in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subparagraph (iv).

“Holdback Amount” has the meaning ascribed to it in Section 5.3(f).

“Holdback Amount Investment Income” has the meaning ascribed to it in
Section 5.3(f).

“Indebtedness” means all obligations, direct or contingent, for the payment of
cash or cash equivalents, including, without limitation, obligations with
respect to borrowed money, accounts payable, checks, drafts bills of exchange,
letters of credit, margin accounts, short sales, reverse purchase agreements,
futures contracts, and other recognized commercial transactions, instruments
involving the extension of credit, and all obligations incurred as surety or
guarantor of the obligations of others.

 

-16-



--------------------------------------------------------------------------------

“Indemnified Parties” has the meaning ascribed to it in Section 4.5.

“Security Position” means an Acquired Asset and all Securities or other property
which may be exchanged for or distributed with respect to such Acquired Asset,
whether by the issuer of the Acquired Asset or related group of Entities or any
successor or successors thereto.

“Involuntary Removal” has the meaning ascribed to it in Section 7.5.

“Limited Partners” means all and only those persons who are so designated in
Exhibit I hereto, a copy of which shall be kept on file by the General Partner.

“Limited Partners’ Carry Percentage” means 15% (fifteen percent).

“Limited Partnership Interest” means the Limited Partner’s ownership interest in
the Partnership received in exchange for his or her Capital Contribution.

“Net Income” and “Net Loss” mean, for each Accounting Period, an amount equal to
the Partnership’s taxable income or loss for such Accounting Period, with the
following adjustments:

(i) Any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss shall be added
to such taxable income or loss;

(ii) Any expenditures of the Partnership described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income or Net Loss shall be subtracted from such taxable income or loss;

(iii) In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to clauses (ii) or (iii) of the definition of Gross Asset Value, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Net Income or Net Loss;

(iv) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

 

-17-



--------------------------------------------------------------------------------

(v) To the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into
account in determining Capital Accounts as a result of a distribution other than
in liquidation of a Partner’s interest in the Partnership, the amount of such
adjustment shall be treated as an item of gain or loss from the disposition of
such asset and shall be taken into account for purposes of computing Net Income
or Net Loss; and

(vi) Notwithstanding any other provision of this definition, any items which are
specially allocated pursuant to Section 2 of Exhibit II shall not be taken into
account in computing Net Income or Net Loss.

“Partners” means the General Partner and Limited Partners individually or
collectively, as the context requires.

“Partnership” means 20     Internet Capital LP.

“Partnership Assets” means all assets and property of the Partnership of any and
every kind.

“Partnership Interest” means any Partner’s interest in the Partnership.

“Person” has the meaning ascribed to it in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended.

“Preferred Return” means 8% per annum, compounded annually on the first day of
each Fiscal Year, of the Cost Basis of a Security Position.

“Securities” means any of one or more of the following: (a) capital stock (both
common and preferred); partnership interests (both limited and general); limited
liability company interests; interests in any acquisition, venture capital or
other investment funds; notes; bonds; debentures; other obligations, instruments
or evidences of indebtedness (whether convertible or otherwise); and other
securities and equity interests of whatever kind of any Person, whether readily
marketable or not; (b) any rights to acquire any of the Securities described in
clause (a) above (including, without limitation, options, warrants, rights or
other interests or other Securities convertible into any such Securities); or
(c) any Securities received by the Partnership upon conversion of, in exchange
for, as proceeds from the disposition of, as interest on, or stock dividend or
other distribution from, any of the Securities described in clauses (a) or
(b) above.

“Short-term Investment Income” means all items of Net Income, other than Net
Income with respect to a Security Position and Holdback Amount Investment
Income.

“Short-term Investment Loss” means all items of Net Loss, other than Net Loss
with respect to a Security Position.

“Substituted Limited Partner” means any transferee or assignee of a Limited
Partner’s Partnership Interest who is then admitted to the Partnership as a
Limited Partner pursuant to Section 9.4 hereof.

“Treasury Regulation” means the income tax regulations promulgated under the
Code and effective as of the date hereof. Unless the General Partner determines
otherwise after consultation with the Limited Partner, such term shall be deemed
to include any amendments to such regulations and any corresponding provisions
of succeeding regulations.

 

-18-



--------------------------------------------------------------------------------

“Vested Percentage” has the meaning specified in Section 6.1.

“Voluntary Removal” has the meaning ascribed to it in Section 7.4.

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Limited
Partnership effective the      day of January, 20    .

 

GENERAL PARTNER: ICG HOLDINGS, INC.

 

Signature

 

Name

 

Title

 

-20-